Title: Tobias Lear to Thomas Jefferson, 23 November 1792
From: Lear, Tobias
To: Jefferson, Thomas



United States [Philadelphia] November 23d 1792

T. Lear has the honor to transmit to the Secretary of State the Commissions which were sent to the President for his signature, which they have received.
T. Lear begs leave to observe that in the Commission of Mr Joy, it is expressed: “He demanding and receiving no Fees or Perquisites”—which appears to be contrary to the fourth Section of the Act passed during the last Session of Congress, entitled, “An Act concerning Consuls and Vice Consuls.” If the matter should strike the Secretary in the same light as it does T. Lear, it will undoubtedly be rectified.
